Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141540                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  TIMOTHY ADER,                                                                                           Mary Beth Kelly,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 141540
                                                                    COA: 290583
                                                                    Saginaw CC: 08-001822-CZ
  DELTA COLLEGE BOARD OF TRUSTEES,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 29, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of Lansing
  Schools Education Ass’n v Lansing Bd of Education, 487 Mich 349 (2010).

        YOUNG, C.J. (concurring).

         Although I recognize that this Court’s decision in Lansing Schools Education
  Ass’n v Lansing Bd of Education, 487 Mich 349 (2010), now provides the standard that
  courts should use to determine whether a party to an action has standing, I continue to
  adhere to the position stated in Justice CORRIGAN’s dissenting opinion in that case that
  Michigan’s standing doctrine is constitutionally based and that LSEA provides no
  meaningful standard to enforce these constitutional limits whatsoever. Cf. Michigan
  Citizens for Water Conservation v Nestlé Waters North America Inc, 479 Mich 280
  (2007); National Wildlife Federation v Cleveland Cliffs Iron Co, 471 Mich 608 (2004);
  and Lee v Macomb Co Bd of Comm’rs, 464 Mich 726 (2001).

        CORRIGAN and MARKMAN, JJ., join the statement of YOUNG, C.J.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
           p0112                                                               Clerk